 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChestnut Ridge Mining Corporation and UnitedMine Workers of America District 28 and LocalUnion 1470. Case 5-CA-1498615 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 22 August 1983 Administrative Law JudgeJames T. Youngblood issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, ' andconclusions and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Chestnut Ridge Mining Corporation,Russell County, Virginia, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.1. Substitute the following for paragraph l(e)."(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs:"(b) Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be used against him in any way."3. Substitute the attached notice for that of theadministrative law judge.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.268 NLRB No. 57APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT poll you to get you to vote toaccept a reduction in wages in the absence of yourexclusive collective-bargaining representative.WE WILL NOT deal directly with you therebybypassing United Mine Workers of America Dis-trict 28 and Local Union 1470, the exclusive collec-tive-bargaining representative.WE WILL NOT lay off, discharge, or otherwisediscriminate against you because of your activitieson behalf of the above-named Union or any otherunion.WE WILL NOT discourage membership in theabove-named Union or any other labor organiza-tion of our employees by discriminating in regardto hire, tenure, or any other terms and conditionsof employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Jimmy Lee Burkett immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority or anyother rights or privileges previously enjoyed andWE WILL make him whole for any loss of earningsand other benefits resulting from his discharge, lessany net interim earnings, plus interest.WE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any way.CHESTNUT RIDGE MINING CORPORA-TION374 CHESTNUT RIDGE MINING CORP.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge:The complaint which issued on January 17, 1983, allegesthat Chestnut Ridge Mining Corporation (the Respond-ent) discriminatorily discharged Jimmy Lee Burkett andbypassed the United Mine Workers of America District28 and Local Union 1470 (the Union), the exclusive col-lective-bargaining representative of the Respondent's em-ployees, and dealt directly with its employees in viola-tion of Section 8(a)(l), (3), and (5) of the Act. The Re-spondent filed an answer admitting the jurisdictional alle-gations of the complaint, the supervisory status of certainindividuals, the status of the Union as a labor organiza-tion, and that the unit as set forth in the complaint is ap-propriate,' but denies the commission of any unfair laborpractices. This matter was tried before me on March 8and 9, 1983, in Bristol, Virginia. All parties were repre-sented at the hearing and following the hearing the Gen-eral Counsel and the Respondent filed posttrial briefswhich have been duly considered.Upon the entire record in this matter, and from my ob-servations of the witnesses and their demeanor, and afterdue consideration of the briefs filed herein, I herebymake the followingFINDINGS AND CONCLUSIONS2I. THE BUSINESS OF THE RESPONDENTThe Respondent, a Virginia corporation with an officeand place of business in Russell County, Virginia, is en-gaged in the mining and production of coal. The Re-spondent admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.1l. THE L ABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent, a small bituminous coal operator,mines coal that belongs to Clinchfield Coal Company, aDivision of Pittston Company, and in turn ships the coalThe following employees of the Respondent constitute the unit ap-propriate for the purpose of collective bargaining within the meaning ofSec. 9(b) of the Act:All employees of Respondent working in or about the mine, exclud-ing coal inspectors, weigh bosses, clerks, engineering and technicalpersonnel, superintendents, mine foremen, assistant mine foremen, su-pervisors, watchmen and office personnel.2 The facts found herein are a compilation of the credited testimony.the exhibits, and stipulations of fact viewed in light of logical consistencyand inherent probability. Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this deci-sion may appear to contradict my findings of fact. I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.to a Clinchfield preparation plant. For its services theRespondent is paid a certain amount of money for eachton of coal it mines and ships to the Clinchfield prepara-tion plant.For a considerable period of time, prior to this pro-ceeding, the Respondent has recognized the Union as theexclusive collective-bargaining representative of its em-ployees in the appropriate unit described above.The Respondent and the Union have maintained aseries of collective-bargaining agreements, the mostrecent of which is effective by its terms for the period ofJune 7, 1981, to September 10, 1983.The current collective-bargaining agreement containsthe following provision:ARTICLE IA-SCOPE AND COVERAGESection(a) Work JurisdictionThe production of coal, including removal ofoverburden and coal waste, preparation, processingand cleaning of coal and transportation of coal(except by waterway or rail not owned by Employ-er), repair and maintenance work normally per-formed at the mine site or at a central shop of theEmployer and maintenance of gob piles and mineroads, and work customarily related to all of theabove shall be performed by classified Employeesof the Employer covered by and in accordancewith the terms of this Agreement. Contracting, sub-contracting, leasing and subleasing, and constructionwork, as defined herein, will be conducted in ac-cordance with the provisions of this Article.Nothing in this section will be construed to di-minish the jurisdiction, express or implied, of theUnited Mine Workers.Section(c) Supervisors Shall Not Perform ClassifiedWorkSupervisory employees shall perform no classi-fied work covered by this Agreement except inemergencies and except if such work is necessaryfor the purpose of training or instructing classifiedEmployees. When a dispute arises under this sec-tion, it shall be adjudicated through the grievancemachinery and in such proceedings the followingrule will apply: the burden is on the Employer toprove that classified work has not been performedby supervisory personnel.Jimmy Burkett, the alleged discriminatee involvedherein, worked for Clinchfield Coal Corporation at theKent Branch Mine from February 12, 1973, until May20, 1982, at which time he was laid off as a result of amine shutdown. Burkett had a repairman's card in theUnion and had worked as a repairman at the Kent Kinefrom 1978 until the time of his layoff. At no time did heever receive any discipline at Kent Branch and he waseligible for recall by Clinchfield. Burkett was never a su-pervisor while working at the Kent Branch.375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 4, 1982,3 Burkett was hired and beganworking for the Respondent. On August 3, the day priorto his working for the Respondent, he was interviewedby Superintendent Lawrence L. Kendrick. During thecourse of this interview, Burkett testified that he in-formed Kendrick that he had previously worked forClinchfield at Kent Branch and told Kendrick that hehad experience on solid state equipment. According toBurkett, Kendrick informed him that the Respondent'smechanics did not belong to the Union and that the Re-spondent paid them $105 a day because the Respondentutilized them to work at different mines. Contrary to thetestimony of Superintendent Kendrick, Burkett deniedthat Kendrick discussed his being a supervisor, deniedthat Kendrick told him that he was being hired to super-vise two other employees, and denied that Kendrick toldhim that he would receive a $10 raise when Kendrickhired employees for him to supervise. He also deniedthat he ever told Kendrick that he worked as a supervi-sor when he worked for Clinchfield at Kent Branch.There was no one else present during the course of thisinterview.Kendrick testified that he interviewed Burkett and thathe hired Burkett as a supervisor. He thought Burkett hadtold him during the interview that he had previouslyworked as a supervisor at the Kent Branch, but admittedthat he did not ask Burkett how long he worked in thatcapacity or how many people he supervised. Kendrickstated that he told Burkett that while he was a supervi-sor he would be paid more than union wages and that hewould not be in a union job classification. He stated thathe told Burkett that he was going to hire employees forhim to supervise as soon as he could find qualified per-sonnel. He also admitted that he never hired anyone andthat Burkett was performing maintenance work for theentire time that he was employed by the Respondent andthat he never supervised any employees. He also testifiedthat he told Burkett during the interview that he wouldreceive a $10 raise when they hired people for him to su-pervise.Kendrick also testified that Darrel Lawson, a mechan-ic like Burkett, was hired as a supervisor with no em-ployees to supervise. In this regard he testified that bothLawson and Burkett worked on the same shift and that itwas his intention to switch Lawson to another mine andhire two mechanics for him to supervise. However, hewas never able to hire the additional personnel becausethey could not find qualified mechanics. Kendrick at-tempted to explain this situation by stating that Lawsonwould on occasion supervise his fellow supervisor Bur-kett. He steadfastly denied that Burkett and Lawsonwere just two mechanics working together stating that ifthat were the case they would have just earned theunion wage.4s Unless otherwise specified all dates refer to 1982.4 The Respondent's records reveal that Jack Bennett, classified as amechanic, and claimed by the Respondent as not being a supervisor, wasearning over SI an hour more than Lawson and Burkett while Burkettwas employed, and is still earning S1 more than Lawson although Ken-drick states that Lawson is currently Bennett's supervisor.From the foregoing it is abundantly clear to me thatJimmy Burkett was hired as a mechanic and not as a su-pervisor. It is also abundantly clear to me that Lawson,although not material to this case, was not a supervisor.It is very difficult for me to believe that the Respondentwould have two mechanics working on the same shift,both classified as supervisors with no one to supervise.And yet testify that one supervisor supervised the othersupervisor. Such a story to me is incredible. In anyevent, it is my conclusion, based on the credited testimo-ny of Burkett and other witnesses of the General Coun-sel, that Burkett was a mechanic within the bargainingunit and not a supervisor as alleged by the Respondent.Therefore, I reject the defense raised by the Respondentthat the discharge of Burkett was permissible as he was asupervisor. 5Burkett testified that he began working for the Re-spondent on August 4. He normally reported first to thesupply house along with other mechanics to receive theirorders for the day, which would include a list of equip-ment malfunctions from the day-shift mechanics whichhe and other mechanics would have to work on. He alsoreceived his daily instructions from Maintenance Super-visor Joe Baird. Burkett would then load his supplies ona scoop and proceed to the mine where he would firstwork on equipment that was inoperative from the dayshift to get it operational, and if no equipment weredown he would service the scoops, the pinner, the cut-ting machine, and the batteries for all the equipment. Inthis regard Burkett was required to check the oil in theequipment at least once a week and, if it needed oil orother servicing he completed these functions. He statedthat the cutting machine had a bad leak which requiredhim to add oil to it about every other night.On September I around 3:15 p.m., when Burkett re-ported to work, Foreman Gary Horn advised the menthat Superintendent Lawrence L. Kendrick wanted tosee the men in his office. According to Burkett, Ken-drick, Gary Horn, and one other management official,either Assistant Superintendent Steve Bailey or JoeBaird, were in the room.Burkett testified that Kendrick started the meeting bystating that he guessed they all knew what this wasabout and advised them that in order for the mine to stayworking the men were going to have to take a 10-per-cent cut in wages. Burkett testified that he told Kendrickthat it was not up to the men to take a 10-percent cut inwages, that this was something that had to be discussedwith the International Union. Burkett informed Kendrickthat a union field representative should be present. Ken-drick merely stated that he did not know anything aboutthat, but responded that the owners were meeting withthe Union on the district level trying to work somethings Gary Horn testified that he was the foreman on the second shift andwas responsible for the safety of mechanics Lawson and Burkett, but thatthey received their orders from Joe Baird, the maintenance supervisor.Horn states that Lawson did not supervise anyone and that he was just amechanic as was Burkett. Horn was called as a witness for the GeneralCounsel, and no longer works for the Respondent. However, his testimo-ny was straightforward and had a ring of truth and I credit his version tothe extent that there is any discrepancy between his testiniony and thetestimony of the Respondent's witnesses.376 CHESTNUT RIDGE MINING CORP.out, and that he was there to get men to vote on the cutin wages. Kendrick informed the men that if they did nottake the cut in pay they would be laid off and therewould be no unemployment, because there was workand they were refusing to work. Kendrick also informedthe men that this pay cut had been approved by the menon the first shift and that the second-shift employeeswere the only ones left to approve it. At the suggestionof one of the employees, Kendrick and the other supervi-sors left the room to allow the men to discuss the prob-lem. The employees discussed the situation and Burketttold them that he did not have a right to take a pay cutbecause this had to come from the International Union,as it had a contract and he did not have the right to re-negotiate that contract. He informed the men that it wasup to them to do what they wanted to do and all themen seemed to agree that they should not take the cut,but they did not say anything about it.Only Supervisor Kendrick and Horn returned, andKendrick asked one of the men for his vote and receiv-ing no response Burkett spoke up and told Kendrick thatthey were not supposed to be doing this; that he couldnot go along with it, he could not vote on it, and hecould not take a cut in pay. Kendrick wrote Burkett'sname on a piece of paper and put "no" next to it andthen went down the line and asked all the other employ-ees who responded "no." Kendrick informed the menthat they would be laid off and at this point Burkett leftthe room.Following the meeting, Burkett left with the rest ofthe employees and went with employee Robert Howardon the scoop. He testified that, as they were approachingthe mine, Assistant Superintendent Steve Bailey andKendrick came up to the scoop to talk to them. Burketttestified that Bailey told him that as of "tomorrow" night"you will be laid off, that will be your last shift." Baileytold him it had nothing to do with his work, his workwas fine, but he had the least seniority and that he hadto let him go. Burkett requested a layoff slip but Ken-drick interrupted stating that he would not really be laidoff but there would be no work until further notice. Bur-kett stated that he told Kendrick that he would needsomething to show that he was out of a job, but Ken-drick refused his request.Fellow employee Howard confirmed Burkett's testi-mony, and ex-foreman Horn testified that he was about15 to 20 feet away during this conversation and heardonly parts of it, but that he did hear Burkett being toldthat he could work that night and the next night, butthat thereafter the Respondent would not need him any-more. Horn also states that the Respondent did not tellHoward that he would be laid off.Burkett testified that on September 2 he went to theunion hall and informed union official Clyde Lambertabout the requested pay cut by the Respondent, and thathe had protested the pay cut and thereafter had beentold that he would be laid off.When Burkett reported to work that evening he wasconfronted by Assistant Superintendent Bailey who toldhim he was to report to Kendrick's office. When Burkettentered the office, Kendrick asked him if he was servic-ing the equipment and Burkett replied "yes." Kendrickthen told him that a rear end differential had gone out ona scoop and, when they tore it down, "they didn't findbut maybe a cup of gear oil in it." Burkett states that hetold Kendrick that he was servicing the equipment andthat he believed that this was about what happened yes-terday at the meeting. Kendrick told him not to getsmart and denied that this had anything to do with themeeting. At this point, Kendrick told Burkett that hewould have to let him go. Burkett told Kendrick that hehad been to the union district office and that Kendrickwould be hearing from him.Burkett states that he returned to the Union's Districtoffice and again met with Lambert who informed himthat he would be setting up a meeting concerning his dis-charge. He and Lambert attended a first-step grievancemeeting at the Respondent's Rosedale office with Com-pany President Dennis Coleman along with Kendrickand Bailey for the Respondent.According to Burkett, the Respondent advised theUnion that it had no business in this matter because Bur-kett was a salaried employee with two men workingunder him. Kendrick contended that he had hired Bur-kett with the intention of hiring two men to work underhim for him to supervise. Burkett told Kendrick that hewas not told when he was hired that he would be a su-pervisor and that he did not have any "bossing papers."Burkett states that he asked if anyone had been firedbefore by the Respondent for equipment breakdown andKendrick responded "no" but he expected the equipmentto be serviced three times a week. Burkett told Kendrickthat he had been doing that, which Kendrick denied andthe meeting ended.Later that day, union representative Lambert calledBurkett and told his wife that Burkett's discahrge hadbeen converted to a layoff. Thereafter he received hislast paycheck with a layoff slip attached and since thenhe has received unemployment compensation.Burkett testified that at all times he serviced the equip-ment as he was required to do. He testified that, on Sep-tember 1, he checked the gear oil in the scoops and serv-iced the scoops if they required oil. Although he admit-ted he could not specifically recall whether the scoopsactually needed oil on September 1, he stated that if theydid need oil he had properly serviced them. Burkettstated that it was possible that a rear end of a scoopcould have gone down on September I but he states thata number of different things could have happened, in-cluding a misuse by a operator. He states that if a sealwent bad or the bolts loosened up on the rear end, thiscould have caused the oil to run out, but he said thiswould have left a large puddle of oil and that this wouldhave been noticed. He did not see any sign of any leakson any of the scoops when he serviced them on Septem-ber 1. Burkett testified that as of the time of the hearingKendrick was the only person whom he had heard saythat a scoop went out due to lack of oil or lack of main-tenance. Burkett testified that he did not believe Ken-drick and that this looked awfully funny to him that sucha thing would happen on the day after he refused to takea pay cut.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees Robert Howard and Tony McDaniel andformer foreman Gary Horn corroborate Burkett's testi-mony with regard to the September I meeting, statingthat the purpose of the meeting was to get the employeesto take a 10-percent cut in wages and to get the employ-ees on the second shift to vote in favor of the pay cut;and if they did not take the pay cut the mine would beshut down and the employees on the second shift wouldbe laid off. All three indicate that Burkett spoke up andstated that such a decision should come from the Interna-tional Union and that a union representative should bepresent during this meeting.Horn testified that when the management officials leftthe room Kendrick told him, "It don't seem like we'rehaving any problems now but with one man, and we canget rid of him." Horn stated that Burkett was the onlyemployee to protest during the meeting, and that whenthe supervisors returned to the room Burkett was thefirst man to speak up telling Kendrick that he wouldvote against the cut. Thereafter, each man individuallyvoted against taking the pay cut. Howard testified that,after Burkett told Kendrick that he was voting no, Ken-drick stated "you boys are mechanics. Remember thatyou're not in the union, and your vote may well dependon your job. Dennis can get rid of you the same as hecan me."All three witnesses, Howard, McDaniel, and Horn,testified that the purpose of the September I meetingwas to discuss a 10-percent cut in wages, and all threedenied that Kendrick discussed a change in the bonusplan during the course of the meeting. McDaniel testifiedthat, shortly after Burkett's discharge, he met with Ken-drick and Assistant Superintendent Bailey in Kendrick'soffice. McDaniel explained that the three men he workedwith had decided to take the pay cut and that he went toKendrick's office to tell him about this decision. McDan-iel states that, when he told Kendrick that they wouldtake the pay cut, Kendrick informed him that they werenot going that route. He explained that the Respondent'sattorney had informed the Respondent that it could notmake a pay cut in that manner, apparently meaning thatsuch a pay cut would have to be worked out with theUnion.Superintendent Kendrick testified that he conducted ameeting on September I with the evening shift employ-ees and the purpose of the meeting was to inform theemployees that they were revising the safety and bonusplan. He testified that prior to the meeting Dennis Cole-man, the president of the Respondent, had informed himthat Clinchfield was cutting back the Respondent's reve-nue by 10 percent, but that Coleman did not tell himwhat change there would be in the bonus. Kendrick tes-tified that he told the employees during the course of themeeting that he did not know whether the change in theplan would be in their favor or against them. He admit-ted that this was contrary to his past practice in revisingthe bonus in that in the past he was able to tell employ-ees what the actual change in the plan was, before theyvoted. Kendrick testified that a vote was taken at themeeting and Burkett voted against the change in the planas did several other employees. Joe Baird corroboratedKendrick's testimony at least during the time when hewas present in the meeting. He stated that both Lawsonand Burkett said that they were not going to take a cutin the bonus and that he did not hear the other men sayanything. He also testified that he was not aware that thevote was taken during the course of the meeting. Thisvote was apparently taken during his absence. Kendrickalso testified that Burkett and Horn were not invited tothe meeting, that they came to the meeting on their own.He also denied that he told the employees that the minewould be shut down and denied that following the meet-ing he told Horn that he was going to get rid of Burkett.Kendrick testified that following the meeting AssistantSuperintendent Bailey told Burkett that, after September2, there would be no work until further notice. He statesthat Burkett did ask for a layoff slip but that he told Bur-kett that this was only a temporary layoff and that ev-eryone was being laid off until Clinchfield called himback. Bailey testified that the employees were laid offonly for the Friday and Monday of Labor Day weekend.However, he states that he did not know that the layoffwould only be for 2 days at the time he announced itand that he told all of the employees they would be laidoff until further notice. Bailey testified that he did nottell Burkett that the layoff was just for the Labor Dayweekend and explained that he did not know that it wasjust for the weekend at that time. However, in his affida-vit Bailey stated that he did tell Burkett that the layoffwas just temporary because Clinchfield was off for theLabor Day weekend.Kendrick testified that he was the one to finally ap-prove Burkett's discharge, and that Baird recommendedhis discharge with Bailey's concurrence. Kendrick statedthat the same scoop rear end that went out on September2 had also gone out on August 23 as a result of being"dry of grease" and it was unusual for a rear-end to goout so quickly. He stated that he thought it was Burkett'sfault that the rear end went out on August 23, and thathe had cautioned Burkett about service at that time.Kendrick states that, on September 2, Bailey and Bairdcalled him into the mine and when he arrived inside Ben-nett, the mechanic, had already pulled the rear end outof the scoop and there was no grease in the scoop. Hestates that Burkett's September 1 report reflected that hehad serviced the scoop the night before. Kendrick admit-ted that he had not previously terminated a'n employeebecause of equipment breakdown and that aside from thetwo scoop rear ends going down he had not had anyproblems with Burkett's work.Maintenance Foreman Baird testified that, on the dayof Burkett's discharge, Bennett told him that the rear endof the scoop went out at 8:30 a.m. Baird states that hetold Bennett to try and drive the scoop outside the minebut after about 60 to 70 feet the scoop locked up. Hestates that Bennett pulled the yoke out of the rear endand the bearings were burnt up and there was no greasein the scoop. Baird states that the scoops use 140-weightoil, which is called grease, and that a scoop rear endwould hold approximately 5 gallons of this oil. Bairdalso testified that the scoop would have burned up onlya small amount of this oil over a 6-month period. He tes-tified that there were only two ways that the oil could378 CHESTNUT RIDGE MINING CORP.have leaked out of the scoop-a blown seal which wouldhave been very easy to spot, and a bad gasket on thewheel but there would not have been much oil loss ifthat had occurred. Baird testified that it was Burkett's re-sponsibility to check the oil and that there was no evi-dence that there had been an oil leak on the rear end. Hestates that the only explanation for the loss of oil wasthat it had not been serviced. Baird testified that he, Ben-nett, and Bailey worked on the rear end of September 2and that he asked Bailey to assist him because he wantedto get the scoop operational for the second shift. He tes-tified that Bennet did not break for lunch and shouldhave been paid overtime. The Respondent's records re-flect that Bennett was paid for only 8 hours straight timethat day. Baird testified that they did not get the scoopoperational by the start of the second shift and that themen from the second shift had to work on the scoop.Baird states that the rear end that went out on Septem-ber 2 was at least 6 months old. He also states that, theday before Burkett's discharge, the scoop had operated afull 8 hours on the day shift without any problems.The Respondent's witness Bailey testified that he ex-amined the rear end of the scoop on September 2 andthat it did not have any oil in it. He reported that therewas no evidence of any oil leaks and that the rear endlooked like it had been dry for several days. Bailey testi-fied that he was not aware of any way the oil could haveleaked out of the scoop and there was no place in themine to dispose of 5 gallons of oil if Burkett wanted tointentionally remove it.President Coleman testified that in his expert opinion ascoop rear end could operate for a substantial period oftime if it were one-half or one-third full of oil and thatsome oil would get to the bearings. Coleman testifiedthat he did not examine the rear end of the scoop inquestion and admitted that it would take a very longtime for 5 gallons of oil to burn out of a scoop throughregular operation. Coleman testified, after hearing thetestimony and questioning from the bench, that he hadno doubt that the scoop had a leak in the rear end atsome place or it would not have been out of grease.However, Coleman could offer no explanation why themechanics could not find the leak.It is the Respondent's position that Burkett failed toproperly maintain the scoops as required, that as a resultthe rear end or differential of the scoop burned out onthe September 2 day shift around 8:30 a.m., that Burkettstated that he did in fact service this equipment, and thatit was for these reasons that Burkett was discharged.Thus, his discharge was for cause and had nothing to dowith his union activities and, in any event, he was a su-pervisor, and his discharge did not violate the Act.Discussion and ConclusionsThis case primarily turns on the credibility of the wit-nesses called on behalf of the parties. In resolving credi-bility I have carefully analyzed all of the facts presentedthrough the testimony of the witnesses as well as the useof common sense in connection with the mystery of howthe oil got out of the differential of a scoop, if in fact itgot out of the scoop at all.From this record it appears to me that the differentialof a scoop is somewhat like the differential on an auto-mobile or on a truck. They are sealed units containinggear oil with seals, gaskets, and plugs holding the oil inplace. Although the gear oil in the differentials of auto-mobiles as well as trucks must be checked on a periodicbasis, unless there is a leak in that differential, that is,unless a seal is broken or some gasket is broken, or thereis a crack in the differential housing, the adding of oil toa differential is very uncommon. Many vehicles operatefor years with the initial filling of gear oil and no oilneed be added. While these scoops are somewhat differ-ent and hold quite a lot more of oil than do automobiles,their function is practically the same. And, according tothe testimony of the Respondent's own witnesses, oilcould not escape from these differentials in the absenceof some kind of rupture of a seal, a breaking of a gasket,or some other damage to the equipment. According toRespondent's own witnesses the equipment would oper-ate for substantial periods of time without oil beingadded in the absence of some problem with the differen-tial. The record also reflects that, in order for this differ-ential to leak all of the oil out of it as contended by theRespondent, there would necessarily be some evidenceof a leak unless the oil was deliberately taken out anddiscarded. There is no contention by the Respondent thatBurkett deliberately drained the oil from the gear hous-ing of the scoops and discarded it and there certainly isno evidence to that effect. The contention by the Re-spondent is that Burkett failed to service the scoops andsomehow the oil got out of it.From the evidence presented in this case, and fromgeneral knowledge of the operation of a differential, it ismy conclusion that a differential does not become dryfor lack of service. Differentials become dry because oilescapes from them. They generally do not become drythrough use unless that use is extended over a consider-able period of time. It is further my conclusion that hadthese differentials been leaking as a result of a rupture ofa seal or a gasket that would have been noticed by thenaked eye. Therefore, it is my conclusion that the rearend either did not go out of this scoop as alleged by theRespondent or, if it did go out as alleged by the Re-spondent, it was a result of misuse on the day shift fol-lowing the last night shift when Burkett serviced theequipment. Thus, it is my conclusion that lack of servicecould not have caused this differential to go bad unlessthat lack of service had extended over a considerableperiod time and certainly during that period of timesomeone other than Burkett would have noticed that thisdifferential had no oil in it. And as I indicated the onlyway that oil could disappear would be through a leakwhich most certainly would have been noticed by some-one. Therefore, it is my conclusion that the reason as-signed for Burkett's discharge by the Respondent was apure pretext, and that his discharge was for some otherreason.According to the credited testimony of the GeneralCounsel's witnesses, Burkett, Howard, McDaniel, andHorn, there is little doubt that the purpose of the Sep-tember I meeting of the employees held by Kendrick379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas to get them to vote to accept a 10-percent cut inpay. Although the Respondent's witnesses gave testimo-ny that the purpose of this meeting was to get the em-ployees to give up some form of bonus, I do not creditthat testimony. The testimony of the General Counsel'switnesses in this regard was straightforward and had aring of truth, whereas the testimony of Kendrick andother witnesses of the Respondent was confusing and inmany instances made no sense, as in the case of theburned-out scoop rear end.Therefore, it is my conclusion that the Respondent by-passed the collective-bargaining representative by goingdirectly to the employees seeking to get them to vote ona decrease in wages in derogation of the collective-bar-gaining agreement and in derogation of the collective-bargaining representative. There is no doubt that thisconstitutes a clear violation of Section 8(a)(5) and (1) ofthe Act, and I so find. Additionally, it is my conclusionthe Respondent threatened the discharge of the employ-ees if they failed to vote "yes" on the acceptance of the10-percent cut in pay. Finally, because of my findings inthis regard, it is my conclusion that this was the reasonthe Respondent ultimately discharged Burkett.Burkett spoke out at the meeting and informed the Re-spondent that it must consider this matter with the Unionand that it was not a proper subject to be discussed withthe employees. Thus, there is little doubt that at thispoint Burkett was engaging in activities in support of theUnion, and that the Respondent was well aware of thisfact.It is also my conclusion that this was the reason thatthe Respondent discharged Burkett and that its assignedreason was pretextual, and that the Respondent dis-charged Burkett because of his activities on behalf of theUnion to discourage membership in the Union, or sup-port for the Union, in violation of Section 8(a)(3) and (1)of the Act, and I so find.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent as set forth above,occurring in connection with the Respondent's oper-ations, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that the Respondent discriminatorilydischarged Jimmy Burkett on September 2 in violation ofSection 8(a)(3) and (1) of the Act, I shall recommendthat the Respondent be ordered to offer Burkett immedi-ate and full reinstatement, unless reinstatement has al-ready been offered, to his former job or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges and make him whole for any loss of earnings hemay have suffered as a result of the Respondent's dis-crimination against him, until such time as the Respond-ent makes him a valid offer of reinstatement with inter-est. See F W. Woolworth Co., 90 NLRB 289 (1950); Flor-ida Steel Corp., 231 NLRB 651 (1977).On the foregoing findings of fact and the entirerecord, I make the followingCONCLUSIONS OF LAW1. Chestnut Ridge Mining Corporation, the Respond-ent, is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. United Mine Workers of America District 28 andLocal 1470 are labor organizations within the meaning ofSection 2(5) of the Act.3. All employees of the Respondent working in orabout the mine, excluding coal inspectors, weigh bosses,clerks, engineering and technical personnel, superintend-ents, mine foremen, assistant mine foremen, supervisors,watchmen and office personnel, constitute a unit appro-priate for the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4. At all times material herein the United Mine Work-ers of America District 28 and Local Union 1470 havebeen the exclusive collective-bargaining representative ofthe Respondent's employees in the unit described above.5. By polling its employees and getting them to voteon a decrease in pay in the absence of the Union, the ex-clusive collective-bargaining representative of the Re-spondent's employees, the Respondent thereby dealt di-rectly with the employees seeking to negotiate a reduc-tion in their wages in violation of Section 8(a)(1) and (5)of the Act.6. By discharging Jimmy Lee Burkett because of hissupport or assistance to the Union in order to discourageemployees from engaging in such activities, the Respond-ent has violated Section 8(a)(1) and (3) of the Act.The above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the entire record, the findings offact, and the conclusions of law, and pursuant to Section10(c) of the Act, I issue the following recommendedORDER6The Respondent, Chestnut Ridge Mining Corporation,Russell County, Virginia, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Polling its employees to get them to vote to accepta reduction in wages in derogation of the exclusive col-lective-bargaining representative.(b) Dealing directly with its employees thereby by-passing the Union, the exclusive collective-bargainingrepresentative.6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules and Regulations, beadopted by the Board and all objections to them shall be deemed waivedfor all purposes.380 CHESTNUT RIDGE MINING CORP.(c) Laying off, discharging, or otherwise discriminat-ing against its employees because of their activities onbehalf of the Union, or any other labor organization, todiscourage membership in the Union or any other labororganization of its employees.(d) Discouraging membership in the Union or anyother labor organization of its employees by discriminat-ing in regard to hire, tenure, or other terms and condi-tions of employment.(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer immediate and full reinstatement to JimmyLee Burkett, unless reinstatement has already been of-fered, to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered as aresult of the discrimination against him with interest.(b) Post at its facilities in and around Russell County,Virginia, copies of the attached notice marked "Appen-dix."7Copies of the notice, on forms provided by theRegional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.If this Order is enforced by a Judgment of a United States Court orAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Potsed Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."381